—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]). Defendant failed to preserve for our review his contentions that he was denied his constitutional right to a speedy trial (see, People v Weeks, 272 AD2d 983, lv denied 95 NY2d 872; People v Beyor, 272 AD2d 929, 930, lv denied 95 NY2d 832) and that he was deprived of due process by preindictment delay (see, People v Rodriguez, 237 AD2d 634, lv denied 89 NY2d 1099; People v Mike, 212 AD2d 999, 1000, lv *977denied 86 NY2d 738), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Attempted Assault, 1st Degree.) Present — Green, J. P., Pine, Hayes, Wisner and Scudder, JJ.